Citation Nr: 1748404	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  11-29 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased disability rating in excess of 30 percent for keratoconus.  
 

REPRESENTATION

Appellant represented by:	James Wright


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from November 1984 to April 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in April 2017.  

In a July 2017 letter, the Board explained that it was considering not taking jurisdiction of three issues as an appeal was not perfected:  (1) entitlement to an earlier effective date for the award of service connection for acquired psychiatric condition diagnosed as major depressive disorder/mood disorder; (2) entitlement to an increased rating for an acquired psychiatric condition diagnosed as major depressive disorder/mood disorder; and (3) entitlement to service connection for hypertension.  The Veteran did not respond to the Board's letter.  Accordingly, the Board declines to take jurisdiction of these three issues.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

This matter must be remanded for review of additional evidence by the RO.  

The Board sent the Veteran a letter in July 2017 explaining that additional evidence had been added to the claims file following the last adjudication of the case by the RO in a November 2015 supplemental statement of the case (SSOC).  The Veteran was given the opportunity to elect whether he wished the Board to remand the matter or waive RO jurisdiction of this additional evidence.  Later in July 2017 (received in August 2017), the Veteran responded that he would like the Board to remand the case for RO review of the additional evidence.  

Accordingly, the case is REMANDED for the following action:

After undertaking any preliminary action needed, readjudicate the appeal with consideration of all the evidence received since the November 2015 SSOC.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC.  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

